UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6045


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID WILLIAM LINDER, a/k/a Dr. Benway,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:04-cr-00191-JBF-TEM-1)


Submitted:   June 30, 2011                    Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David William Linder, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   William   Linder       appeals   the   district   court’s

order dismissing for lack of jurisdiction his various motions

attacking his conviction.     On appeal, we confine our review to

the issues raised in the Appellant’s brief.              See 4th Cir. R.

34(b).   Because Linder’s informal brief does not challenge the

basis for the district court’s disposition, Linder has forfeited

appellate review of the court’s order.             Accordingly, we affirm

the district court’s judgment.       Further, we deny Linder’s motion

to certify a question to the United States Supreme Court and for

copies of filings in his direct appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                     2